Name: 2014/365/EU: Council Decision of 12 June 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statistics
 Type: Decision
 Subject Matter: economic analysis;  European construction;  EU finance;  international affairs
 Date Published: 2014-06-18

 18.6.2014 EN Official Journal of the European Union L 178/14 COUNCIL DECISION of 12 June 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statistics (2014/365/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 30 thereto. (3) Annex XXI to the EEA Agreement contains specific provisions concerning statistics. (4) The EEA statistical programme 2014 to 2017 should be based on Regulation (EU) No 99/2013 of the European Parliament and of the Council (3) as amended by Regulation (EU) No 1383/2013 of the European Parliament and of the Council (4), and should include those programme elements which are necessary for the description and monitoring of all relevant economic, social and environmental aspects of the European Economic Area. (5) The EEA statistical programme 2003 to 2007 is no longer applicable and should consequently be deleted under the EEA Agreement. (6) Protocol 30 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014. (7) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the EEA Joint Committee on the proposed amendment to Protocol 30 to the EEA Agreement, on specific provisions on the organisation of cooperation in the field of statistics shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 12 June 2014. For the Council The President Y. MANIATIS (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013 17 (OJ L 39, 9.2.2013, p. 12). (4) Regulation (EU) No 1383/2013 of the European Parliament and of the Council of 17 December 2013 amending Regulation (EU) No 99/2013 on the European statistical programme 2013 17 (OJ L 354, 28.12.2013, p. 84). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) The EEA statistical programme 2014 to 2017 should be based on Regulation (EU) No 99/2013 of the European Parliament and of the Council (1) as amended by Regulation (EU) No 1383/2013 of the European Parliament and of the Council of 17 December 2013 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17 (2) and should include those programme elements which are necessary for the description and monitoring of all relevant economic, social and environmental aspects of the European Economic Area. (2) The EEA statistical programme 2003 to 2007 is no longer applicable and should consequently be deleted under the EEA Agreement. (3) Protocol 30 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 Protocol 30 to the EEA Agreement shall be amended as follows: 1. The word 2013 in the title of Article 5 is replaced by the words 2013 to 2017. 2. The following is added in Article 5(1): , as amended by:  32013 R 1383: Regulation (EU) No 1383/2013 of the European Parliament and of the Council of 17 December 2013 (OJ L 354, 28.12.2013, p. 84). 3. The words 31 December 2013 in Article 5(2) are replaced by the words 31 December 2017. 4. The text of Article 5(3) is replaced by the following: A specific EEA Annual Statistical Programme for 2013 to 2017 shall be developed jointly by the EFTA Statistical Office and Eurostat. The EEA Annual Statistical Programme shall be based on a subset of, and be drawn up in parallel with the annual work programme elaborated by the Commission in accordance with Regulation (EU) No 99/2013. The EEA Annual Statistical Programme shall be approved by the Contracting Parties according to their own internal procedures. 5. The text of Article 5(4) is replaced by the following: The EFTA States shall contribute financially in accordance with Article 82(1)(a) of the Agreement and the Financial Regulations thereto to an amount representing 75 per cent of the amount shown in budget lines 29 02 05 (European statistical programme 2013-17) and 29 01 04 05 (Statistical information policy  Expenditure on administrative management) entered in the budget of the European Union for 2013 and to an amount representing 75 per cent of the amount shown in budget lines 29 02 01 (European statistical programme 2013-17) and 29 01 04 01 (Statistical information policy  Expenditure on administrative management) entered in the budget of the European Union for 2014 to 2017. 6. The text of Article 2 is deleted. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (3). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 39, 9.2.2013, p. 12. (2) OJ L 354, 28.12.2013, p. 84. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]